Miller, Chief Judge.
In State v. Evans, 285 Ga. 67 (673 SE2d 243) (2009), the Supreme Court of Georgia reversed the judgment of this Court in Evans v. State, 288 Ga. App. 304 (653 SE2d 503) (2007). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.
*443Decided October 13, 2009.
Mary Erickson, for appellant.
David McDade, District Attorney, Paige E. Boorman, Assistant District Attorney, for appellee.

Judgment reversed.


Smith, P. J., and Barnes, J., concur.